Citation Nr: 0701987	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  01-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the benefits sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In recent correspondence from the veteran's representative to 
the Board, received in January 2007, the veteran requested 
that he be afforded a hearing before a Veterans Law Judge in 
a video-conference hearing.  In correspondence received more 
recently in January 2007, the veteran clarified that he was 
requesting that he be afforded a hearing before a Veterans 
Law Judge sitting at the RO, known as a "Travel Board" 
hearing.  Accordingly, this case must be remanded to afford 
the veteran the opportunity to appear at such a Board 
hearing. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
"Travel Board" hearing before a traveling 
Veterans Law Judge sitting at the RO, 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§§ 20.705, 20.707 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



